Citation Nr: 1448761	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  01-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for degenerative joint disease of the right shoulder (previously claimed as a right arm fracture). 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right elbow disability.

5.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for scars of the chin and upper lip.

[The issues of whether new and material evidence has been received to reopen claims for service connection for infectious hepatitis, hemorrhoids, and right and left knee disabilities; entitlement to service connection for left eye disorders; and entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation, special monthly compensation based on aid and attendance/housebound, and a total disability rating based on individual employability will be addressed in a separate decision.]


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from July 1943 to April 1946 and from June 1947 to April 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2000, March 2005, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case before the Board represents a highly difficult situation caused by the reasoning of a joint motion from the Veterans Court in a case of a Veteran who is 90 years old and has been waiting for a final decision regarding his claims by VA for many years. 

The case returns to the Board following a remand to the RO in November 2005 for the hearing loss rating issue, and a vacatur and remand to the RO in July 2007 as ordered by the U.S. Court of Appeals for Veterans Claims (Court) for the two service connection issues. 

In its March 2005 rating decision, the RO granted a 10 percent evaluation for bilateral hearing loss.  The Veteran submitted a notice of disagreement with that decision in April 2005.  In the November 2005 decision, the Board remanded the issue to the RO to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In its July 2007 and March 2009 remand, the Board again directed the RO to issue a statement of the case on this issue.  A supplemental statement of the case was issued in July 2009.

Pursuant to a vacatur and remand by the Court in January 2007, the Board remanded the service connection claims for a back disorder and a bilateral hip disorder in July 2007 and March 2009.

As noted in the Board's November 2005 decision, the Veteran submitted statements in September 2001, May 2004, and November 2004 that raised informal claims for service connection for a bilateral knee disorder, hemorrhoids, hepatitis, and a right arm fracture, as well as for increased disability ratings for service-connected scars of the chin and upper lip and residuals of a fractured left zygomatic arch.  The Board noted in November 2005 that the RO began development of some of these issues yet never adjudicated them (it appeared at that time, based on the information in the claims file at the Board).  The Board referred the matters to the RO for appropriate action. 

Notwithstanding the above, the Joint Motion to the Court (JMR) indicated that the adjudication of the claims of service connection for a back disorder and a bilateral hip disorder, each claimed as secondary to service-connected disabilities, was "premature" because other new claims of service connection, cited above, had not been addressed by the RO. 

Simply stated, the JMR has taken the position that the claims before the Board may not be adjudicated until such times as the new claims before the RO are fully addressed, notwithstanding the fact that there is no indication that any of the "new" claims the Veteran has raised caused or aggravated the back of hip problem.

For example, there is no suggestion, even from the Veteran himself, that his hemorrhoids caused a back or hip problem.  Even in the best possible situation the Board can understand, the "new" claim for a bilateral knee disorder, there is no suggestion in this record that even if the bilateral knee disability is granted that this disability caused or aggravated the alleged back or hip problem. 

Notwithstanding, the case was returned by the JMR to the Board to address these "new" issues before a full adjudication of this case could be undertaken on the old claims (in this regard, it must be noted for the record that the Veteran has a proclivity to file different claims at different points in the adjudication process - which occurs  sometimes with Veterans, and which the VA understands).

The Board therefore remanded the secondary service connection claims for a back disorder and a bilateral hip disorder in July 2007 and March 2009.  The remand directed the RO to issue a rating decision regarding claims for service connection for a bilateral knee disorder, hemorrhoids, hepatitis, and a right arm fracture, as well as for increased disability ratings for service-connected scars of the chin and upper lip and residuals of a fractured left zygomatic arch.  

In August 2014, the RO issued a deferred rating decision which indicates that rating decisions were issued with respect to these claims in November 2002 (scars), April 2006 (hemorrhoids and hepatitis), and March 2008 (knees).

Pursuant to the Board's March 2009 remand, the RO issued a rating decision in December 2010 which denied entitlement to a rating in excess of 10 percent for scars of the chin and upper lip; service connection for degenerative joint disease, right shoulder (previously claimed as right arm fracture); and denied the petition to reopen the previously denied claim for service connection for a right elbow disability.  As explained further in the remand below, these issues have been remanded for the issuance of a statement of the case.

The Board cites the history above in light of the fact that this case has been ongoing for more than 13 years.  The Veteran is 90 years of age making the need for a final adjudication on the merits of the Veteran's contentions critical.

In this regard, in light of the fact that the Veteran files claims at different points in the adjudication process, and his age, the Board believes it would have been more efficient in the first issues rasied had been addressed fully then if, at any point, claims of service connection were granted the issue of secondary service connection could be revisited (any prior decision could be revised).  

That being said, the Board is bound by the JMR and therefore, the Board cannot adjudicate the claims of service connection for a back disorder and a bilateral hip disorder, each claimed as secondary to service-connected disabilities, until the RO fully adjudicates all pending and new claims which have been filed by the Veteran.

The Board notes that in a recent case the Court provided the following:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed.  

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

Pursuant to this guidance, the Board has focused on the terms of the JMR, as instructed.

The VA apologizes to the Veteran for the delay in the full adjudication of his case. 

The undersigned asks the RO to please expedite this case. 

Beyond the above, another problem, in light of the logic of the JMR, becomes clear:

The issues of entitlement to service connection for "trunk, upper body, or shoulder(s) damage," cervical spine disorders, and neuropathy/radiculopathy of the upper and lower extremities appear to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, August 2011 Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In this regard, the Board cites to its March 2009 remand (more than five years ago), page 5, in which the Board clearly indicated that the case should not be returned to the Board until "all new claims filed by the Veteran (not simly claims before the Board) have been fully adderessed by the RO."  (emphasis in orginal). 

The RO is asked to give this case priority.  Clearly under the rational provided in the JMR, the new claims the Veteran has informally raised, particularly the new claim of radiculopathy of the lower extremities, would provide the basis for the parties of the JMR to return any Board decision regarding the claims of service connection for back disorder and the bilateral hip disorder, claimed as secondary to service-connected disabilities, once again, notwithstanding the situation.  The rationale would be the same as the one provided in the 2006 JMR.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a December 2011 rating decision, the RO denied the Veteran's claims for service connection for degenerative joint disease, right shoulder (previously claimed as a right arm fracture); a rating in excess of 10 percent for scars of the chin and upper lip, and denied the petition to reopen a claim for service connection for a right elbow disability.  The Veteran expressed disagreement with the decision in a January 2012 statement.  The RO has not issued the Veteran a statement of the case (SOC) which addresses these issues.  

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to service connection for degenerative joint disease, right shoulder (previously claimed as a right arm fracture), a rating in excess of 10 percent for scars of the chin and upper lip; and the petition to reopen a claim for service connection for a right elbow disability must be remanded for additional action.

As to the back and hip disorder claims, those claims are made based on a theory of secondary service connection as caused or aggravated by the Veteran's service connected disabilities.  Pursuant to the terms of the JMR, the Board can not be addressed until the deficiencies in the development of the other new claims are corrected.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case addressing the issues of entitlement to service connection for degenerative joint disease of the right shoulder (previously claimed as a right arm fracture) and the petition to reopen a claim for service connection for a right elbow disability.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Then, consider all of the evidence of record and readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.

As the Board noted in March 2009, the claims at issue before the Board at this time should not be returned to the Board until the actions cited above have been undertaken and all new claims filed by the Veteran (not simply claims before the Board) have been fully addressed by the RO.  

The RO is asked to review the Joint Motion prior to returning this case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the Board asks the Veteran, if possible (but not required), to avoid filing new claims until the VA has had the opportunity to fully address the claims he has filed. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


